Advisory Action
The after final Applicant’s arguments and amendments submitted on 5/19/2021 has been entered and fully considered. Claims 13, 17, and 18 are amended. Claims 8-10 and 20 are cancelled. Claims 1-7, 11-19, and 21-25 are pending.
The amendments are entered since they are deemed to place the application in better form for its potential appeal. The argument was found not to be persuasive as described below. Therefore, the Examiner maintains all the 35 USC 103 rejections previously set forth in the final office action of 2/19/2021. Furthermore, the claim interpretations under 35 USC 112(f) previously set forth in the final office action of 2/19/2021, is also maintained.
Response to Amendments and Arguments
Applicant’s amendments to the claims have overcome all the objections and 35 USC 112(b) rejections previously set forth in the final office action of 2/19/2021. These objections and rejections are therefore withdrawn.
Applicant statement regarding the typographical error in the document number of PHILLIPI is correct. PHILLIPI document number is US-2009/0068379 and not US-2099/0068379.
Applicant arguments that the primary reference of EDERER '238 (US 2015/0266238), does not disclose the temperature range of the recoater, have been fully considered and found not to be persuasive (see 5/19/2021, pages 8-9).
Applicant states that the coater of EDERER '238 is nearly continuously supplying material to the build surface and is repeatedly being refilled. Applicant has prepared 3D molded parts using a commercial 3D printer (Model VX 200 from Voxeljet) having a build area of about 290 mm x about 140 mm, and a build height of about 180 mm. Polyamide powder was used as the particulate material being applied to the build surface in layers of about 80 to 100 µm. The powder volume of the recoater is about 0.273 liters and is refilled about every 2.5 minutes from a powder reservoir. The temperature of the closed build space was set to 120 °C. The temperature of the powder in the reservoir and the temperature of the powder in the recoater was measured. The temperature of the powder in the reservoir was constant at about 31 °C. The temperature of the powder in the recoater oscillated between 56 °C and 65 °C, dropping every time the coater was refilled. This clearly shows that the temperature of the recoater is not the same as the temperature of the build space. Instead, the coater has a temperature that is greatly reduced from the temperature of the build space. As such, the office action errs in suggesting that the coater of EDERER '238 would have a temperature that is the same as the temperature of the build space.
	The Examiner respectfully disagrees. Nowhere in EDERER‘238 is it stated that the recoater needs to be continuously supplied with powdered material. This is a conjecture on the part of the Applicant. Applicant is advised to provide passages of EDERER ‘238 that teaches the claimed statement.
	Furthermore, the specific 3D printer that the Applicant has used in its experiments is not recited by EDERER ‘238 as being its invention. This is one specific printer and its demonstration will not be indicative of the invention of EDERER ‘238.  The Applicant needs to show that this 3D printer meets all the specification of EDERER ‘238, specifically with regard to the insulation and preheating of particulate material as described below.
preheated to the recited temperature prior to coating {[0018]}. This indicates that the particulate material sitting in the recoater are having the recited temperature range.
	Once again the Examiner notes that claim 1 recites that the oscillating blade recoater having a temperature of 122 °C to 155 °C. Claim 1 does not recite that this blade is heated (e.g. by a heater) to this temperature range. EDERER ‘238 teaches that its recited temperature range is maintained in the build space at a constant level using a temperature controller {[0018]}. Considering the EDERER’s teaches preheating the powder material and maintains the temperature in the build space, the Examiner submits that particles of EDRER ‘238 sitting in the recoater are indeed having the claimed temperature range.
The Examiner maintains all the 35 USC 103 rejections previously set forth in the final office action of 2/19/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             

/JACOB T MINSKEY/           Primary Examiner, Art Unit 1748